The Chancellor.
The decree of divorce in this cause provided, in the ordinary form, that the defendant pay to the petitioner her costs, and that she have execution therefor according to law and the course of this court, &c. She now applies for a writ of capias ad satisfaciendum, for the costs. Her application is based on her affidavit that “ she is well acquainted with the business condition of the defendant; .that he is a mechanic and relying on his own exertions for a living; that he has no property of any kind, and nothing out of *24which the costs in this suit could be made on execution.” If the writ had been issued, and the defendant were in custody under it, he would, as the petitioner’s affidavit shows, be entitled to the benefit of the act “ for the relief of persons imprisoned on civil process” (¡Rev. p. 497, § 2), and, on complying with the provisions of the act in that behalf, would be entitled to his discharge from custody. The wi’it will be denied.